DETAILED ACTION
Status of the Claims
	Claims 1-11 and 13-15 are pending in the instant application. Claims 1-10 and 15 have been withdrawn based upon Restriction/Election. Claims 11, 13 and 14 are being examined on the merits in the instant application.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 03/23/2016, the filing date of PCT/KR2016/002931. Applicant's claim for a foreign priority date of, 03/23/2015, the filing date of the Republic of Korea Application No. 10-2015-0040092, is acknowledged, however no English translation of this foreign priority document has been provided. Applicants can perfect priority to the Application No. 10-2015-0040092 by submission of an English language translation, as deemed appropriate by Applicants.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 11, 13 and 14 remain rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (“Enhanced water permeation through sodium alginate membranes by incorporating graphene oxides,” 2014, ELSEVIER; Journal of Membrane Science, Vol. 469, pp. 272-283) in view of Zhang et al. (“Reduction of graphene oxide via L-ascorbic acid,” 2010; RSC, Vol. 46, pp. 1112-1114); and Fernandez-Merino et al. (“Vitamin C Is an Ideal Substitute for Hydrazine in the Reduction of Graphene Oxide Suspensions,” 2010; ACS; Journal of Physical Chemistry C, Vol. 114, pp. 6426-6434); Li et al. (“Functional Gels Based on Chemically Modified Graphenes,” 2014, WILEY-VCH; Advanced Materials, Vol. 26, pp. 3992-4012) and Luo et al. (“Evaluation Criteria for Reduced Graphene Oxide,” 2011, ACS, The Journal of Physical Chemistry, Vol. 115, pp. 11327-11335). 


Applicants Claims
	Applicant claims a reduced graphene oxide-containing hydrogel comprising: (a) an alginate hydrogel and (b) reduced graphene oxide dispersed in the alginate hydrogel, wherein the reduced graphene oxide dispersed in the alginate hydrogel is prepared by reducing graphene oxide contained in the alginate hydrogel, wherein the ratio of (ID/IG) of the intensity of D band (ID) to the intensity of G band (IG) of the reduced graphene oxide-containing [alginate] hydrogel is from 1.8 to 2.1 as determined by Raman spectroscopy, and wherein the C/O elemental ratio of he reduced graphene oxide-containing [alginate] hydrogel is from 1.70 to 1.75, as determined by XPS(instant claim 11).
	Applicants claim an absorbent including the structure of instant claim 11, and a drug carrier including the structure of instant claim 11.
	Applicants have elected the following species in the reply filed 09/20/2018: (a) a species of hydrogel is alginate; and (b) a species of cross-linking agent is calcium chloride. Claims 11-14 in elected Group I read on the elected species.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	Cao et al. discloses reduced graphene oxide (rGO) nanosheets in polymer matrix hybrid membranes (see whole document, particularly the abstract). Cao et al. discloses that the rGO was produced via a hydrothermal route (p. 273, col. 2, §2.3), and subsequent fabrication of membranes by mixing with sodium alginate (SA), spin coating onto a PAN substrate, and then immersing in 0.5 M calcium chloride (CaCl2) solution for 10 minutes before rinsing with water (p. 273, col. 2, §2.4). Cao et al. does not expressly disclose the term “hydrogel” however it is clear from the description that a hydrogel is formed that includes reduced graphene oxide because sodium alginate is used as a polymer matrix and cross-linked using calcium chloride (MPEP §2144.01). For example, Cao et al. discusses the hydrophilicity and stability of the membranes (p. 277, §3.2.4), including that “SA control membrane showed a low swelling degree (6.00%) owing to the cross-linking effect of Ca2+. After GO incorporation, swelling of the hybrid membranes was further inhibited. […] The swelling degree of rGO-filled membrane followed similar change trend to that of pGO-filled membranes. However, the higher swelling degree of rGO-filled membranes was probably ascribed to the weakened interactions between rGO and SA chains.” (p. 278, paragraph bridging cols. 1-2) (instant claims 11-12).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
D/IG) and the claimed C/O elemental ratio; or (2) an absorbent or a drug carrier comprising the reduced graphene oxide (rGO) nanosheets in an alginate polymer matrix.
	Regarding the claimed he claimed ratio of (ID/IG) and the claimed C/O elemental ratio, the instant specification discloses that “The gel sample was immersed in 2 mg/mL aqueous solution of vitamin C at 37 °C for 1 h to prepare the reduced graphene oxide-containing hydrogel.” having the claimed properties. Cao et al. teaches that their reduce graphene oxide is prepared using a hydrothermal method (p. 273, §2.3), however Zhang et al. teaches an improved method for the reduction of graphene oxide by used of L-ascorbic acid (Vitamin C) which results in C-O FTIR peaks and increase in the D/G ratio (p. 1112, col. 2, lines 33-48). Particularly, Zhang et al. teaches that hydrazine has been successfully used as reducing agent for graphene oxide but is toxic and explosive, and teaches L-ascorbic acid (L-AA) as a mild reductant that is widely available and can be used to successfully reduce graphene oxide (p. 1112, col. 1). Zhang et al. teaches that “The reduction of the GO was conducted using L-AA was performed in water at room temperature (~23 °C). In a typical experiment, 50 mg of L-AA was added to 50 mL (0.1 mg mL-1) of an aqueous dispersion of the GO under vigorous stirring.” (p. 1112, 
	Zhang et al. does not expressly teach the magnitude of the ratio of (ID/IG) determined by Raman spectroscopy or the magnitude of the C/O elemental ratio determined by XPS, in accordance with the instant claims, however given that the method that results in this property is suggested by the cited combination of references, particularly the use of L-AA in the reduction process, the burden of proof is properly shifted to applicants to provide evidence that the use of L-AA per the teachings of Zhang et al. in reducing graphene oxide in accordance with the teachings of Cao et al. would not have resulted in the claimed properties (MPEP §2112).
	Li et al. provides a review of the literature pertaining to functional gels based on chemically modified graphene (see whole document). Li et al. teaches that “Chemical oxidation-exfoliation-reduction of graphite powder is a standout method 

    PNG
    media_image1.png
    279
    620
    media_image1.png
    Greyscale

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art pertaining to graphene oxide-hydrogels, to produce a rGO hydrogel for use as a drug carrier (i.e. for drug delivery) or as an adsorbent (i.e. for removing dyestuffs or heavy metal ions from water) (instant claims 13 & 14).
	Li et al. further teaches that various polymer promoters are used to provide gelation of GO (p. 3995, Figures 2-3). Li et al. further teaches Polymer/CMG composite hydrogels including that the hybrid hydrogels have potential applications 
	Regarding the claimed product-by-process steps: “wherein the reduced graphene oxide dispersed in the alginate hydrogel is prepared by reducing graphene oxide contained in the alginate hydrogel”, it would have been prima facie obvious to combine the hydrophilic graphene oxide with the hydrophilic alginate in aqueous solution in order to provide facile mixing of the these two components, and further to reduce the graphene oxide in situ after gelling the hydrogel in order to prevent/minimize aggregation/agglomeration of the hydrophobic reduce graphene oxide in the aqueous solution. Furthermore, the L-ascorbic acid reducing agent suggested by the Zhang et al., is a water soluble compound and therefore would have prima facie been compatible with an alginate hydrogel. Thus, it would have been prima facie obvious to produce the claimed alginate hydrogel which is hydrophilic including reduced graphene oxide which is hydrophobic by mixing the hydrophilic graphene oxide species with the hydrophilic species (alginate hydrogel precursors, gelling agent (calcium chloride), and citric acid) in order to provide the best possible mixing and dispersion of the reduced graphene oxide in the hydrogel matrix (see MPEP 2113 for more on Product-by-Process claims).

	Luo et al. further teaches that the “The D/G ratio is a measure of the disorder in graphene, but how to quantify it is still a problem.” (p. 11330, col. 2, lines 38-39). And further that “When the reference value of 1.0 was used, we can find that the ID/IG ratios of GO and RGO are increasing, which means that the GO or RGO reduced by all present methods contains more defects.” (p. 11330, col. 2, last line through p. 11331, col. 1, line 3). Luo et al. further teaches the Raman spectra of GO and different methods of reduced RGO ID/IG ratios (Figure 5, A & B). Thus, the ID/IG ratio is linked to the method of reduction, and in the instant case the same reducing D/IG ratio would have also likely been the same. 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the chemically modified graphene (rGO) alginate gel, as disclosed by Cao et al., reduced using L-AA, as suggested by Zhang et al. and Fernandez-Merino et al., and produce a controlled drug delivery device or an adsorption device, as suggested by Li et al., in order to produce a useful art-recognized product based upon the rGO-alginate gel, and to quantify the reduction by C/O ratios and the defect repair by the ID/IG ratio per Luo et al. in order to produce the best possible reduced graphene oxide in the hydrogel.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Applicants Declaration under 37 C.F.R. 1.132 filed 04/30/2021:
	The examiner has fully considered Applicants evidence showing the properties of “Claimed Features in Pending Claims 11, 13, and 15 of 15/560,739” as compared to “Use of L-ascorbic acid discussed in Zhang et al. in reducing graphene oxide by the teaching of Cao et al.” (p. 2, §13) and the evidence is not convincing because (1) Applicants have not provided the details necessary for the examiner to ascertain what exactly the comparative composition actually is composed of, and how it was prepared as compared to the Exemplary composition; and (2) the claimed features of ID/IG and C/O ratio are fairly suggested by the prior art in view of the ordinary level of skill in the art to which the invention pertains.
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  

Response to Arguments:
	Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
	Applicants argue that (1) none of the applied references, Cao, Zhang, Fernandez-Merino, and Li singly or in combination, show the above recited features (i)-(iii) of claim 11 (p. 7, lines 1-3).
	
	Particularly, Applicants argue that “the use of L-ascorbic acid discussed in Zhang in reducing graphene oxide in accordance with the teaching of Cao would not have resulted in the claimed features (ii) and (iii) of claim 11.” (p. 7, 4th paragraph).
	In response the examiner argues that the cited prior art clearly suggests a common utility (Cao et al. teaching water purification: p. 272, col. 2, line 4; Fernandez-Merino et al. suggesting drug delivery: p. 6426, col. 1, line 9) and the prior art clearly teaches that the degree of reduction of the graphene oxide is measured by the C/O ratio (Luo et al.), and that the D/G ratio is a measure of the disorder in graphene (i.e. oxidation of graphene being performed to render it water soluble such as with nitric acid, but this process incorporates defects into the D/IG ratio).
	Applicants further argue that “the applied references fail to appreciate the advantages and the criticalities of these features” And that “when the ID/IG ratio and the C/O elemental ratio are within the respective most preferable ranges defined above, the hydrophobicity of the reduced graphene oxide-containing hydrogel is enhanced, which maximize the adsorption capacity and drug delivery capacity of the reduced graphene oxide-containing hydrogel […].” (p. 9, lines 6-7 and 10-14).
	In response the examiner argues that one of ordinary skill in the art pertaining to hydrogels and graphene oxide compositions would have clearly recognized that the hydrophobicity of graphene oxide is modified by a reduction reaction to produce reduced graphene oxide, graphene oxide being more hydrophilic than reduced graphene oxide which is more hydrophobic. For example, Zhang et al. teaches that:
Ever since the discovery of the advantageous properties of graphene, the challenge has been to produce individual graphene sheets in a bulk quantity. In the last few years, several approaches, such as micromechanical exfoliation of graphite, chemical vapor deposition, and solution-based chemical reduction of graphene oxide (GO) to graphene, have been developed. Among these methods, one may mention the solution-based chemical reduction of GO because it has advantages of low-cost and bulk-scale production. However, the low solubilities of the chemically reduced graphene oxide (CR-GO) sheets in water and most organic solvents, and the strong p–p stacking tendency between CR-GO sheets lead to the formation of irreversible agglomerates unless the capping reagents (polymers or surfactants) are used. On the other hand, the capping reagents may affect the properties of the graphene sheets, accordingly limited their practical applications. Additionally, in the most successful cases, the chemical reduction of the GO was conducted using hydrazine or hydrazine hydrate as the reducing agent. However, because hydrazine and hydrazine hydrate are highly poisonous and explosive, precautions must be taken when large quantities of hydrazine or hydrazine hydrate are used. Consequently, a new approach for effectively converting GO into stable graphene sheets under mild conditions needs to be explored. (first paragraph).

	It logically follows that one of ordinary skill in the art would have been motivated to mix the two hydrophilic species (1) alginate and (2) graphene oxide, and after cross-linking to fix the graphene oxide in the hydrogel matrix, subsequently reducing the graphene oxide in situ to produce the more hydrophobic species reduced graphene oxide in order to provide facile mixing of the these two components, and further to reduce the graphene oxide in situ after gelling the hydrogel in order to prevent/minimize aggregation/agglomeration of the hydrophobic reduce graphene oxide in the aqueous hydrogel solution.
	Cao et al. discusses the problem of agglomeration of the reduced graphene oxide in §3.2.1, particularly discussing their brick-and-mortar structure and that at high rGO (reduced graphene oxide) content (2.0 wt%), they found agglomeration. This agglomeration resulted in “A slight decline of mechanical strength was observed in SA-rGO-2.0, further confirming the agglomeration of the nanosheets at high rGO content.” (p. 278, col. 2, 3rd paragraph). And further that “For SA–rGO-
	And Li et al. teaches that “The most widely used method for preparing GO is chemical oxidation of graphite powder to graphite oxide with concentrated acids and strong oxidants, followed by mechanical exfoliation. The procedure developed by Hummers and Offeman has recently attracted the most intensive attention due to its improved reaction efficiency and safety. Graphite oxide can be easily exfoliated into GO sheets by sonication or dilution to form a stable aqueous dispersion.” (§2.1-Preparation, first paragraph). And that “GO sheets can be readily reduced to rGO with partial restoring of conjugated structure via a variety of routes.” (2.1-Preparation, first paragraph).
	The prior art clearly teaches that the properties of graphene oxide and reduced graphene oxide were known, the properties of alginate hydrogel were known. Further that the chemical reduction of graphene oxide resulted in a composition that was not soluble in water, and that graphene oxide was able to form stable aqueous 
	Applicants further argue that the burden of inherency has not been properly shifted to Applicants citing MPEP 2112(IV) while not addressing the examiner’s argument that the process of making the claimed composition using “(a) an alginate hydrogel; and (b) reduced graphene oxide dispersed in the alginate hydrogel, wherein the reduced graphene oxide is prepared by reducing graphene oxide contained in the alginate hydrogel […]” (instant claim 11) including the reducing agent L-Ascorbic acid in an amount overlapping with Applicants would have resulted in a composition having the same properties. Applicants then turning and arguing that “the claimed features (ii) and (iii) are not inherent for reduced graphene oxide dispersed in the alginate hydrogel […].” without any evidence such as a side-by-side comparison to show a distinction (p. 8, paragraph beginning “Secondly” through p. 9, 2nd paragraph).
	In response the examiner maintains that the claimed characteristics of (ii): “wherein the ratio of (ID/IG) of the intensity of D band (ID) to the intensity of G band (IG) of the reduced graphene oxide-containing [alginate] hydrogel is from 1.8 to 2.1 are clearly inherent characteristics of the composition as they are measurements taken of the compositions produced. The examiner has clearly set forth a case of obviousness relying on the method of making as disclosed by Applicants as the USPTO does not have laboratory facilities to produce and test compositions, and there is no limit on the way Applicants can present claimed subject matter (i.e. Applicants are free to claim a composition based on properties/characteristics of the same). Thus, Applicants have chosen to present the claimed compositions including (a) and (b) coupled with (i) through (iii). Applicants have provided no reasonable argument that the claimed properties/characteristics of (ii) and/or (iii) provide a basis for patentability in the instant case. Therefore, the rejection is properly maintained.

	Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (“Mechanically strong graphene oxide/sodium alginate/polyacrylamide nanocomposite hydrogel with improved dye adsorption capacity ,” 2013, RSC Publishing; Journal of Materials Chemistry A, Vol. 1, pp. 7433-7443; of record) in view of Liu et al. (“Green and facile synthesis of highly biocompatible graphene nanosheets and its application for cellular imaging and drug delivery,” 2011; RSC; Journal of Materials Chemistry, Vol. 21, pp. 12034-12040) in view of Zhang et al. (“Reduction of graphene oxide via L-ascorbic acid,” 2010; RSC, Vol. 46, pp. 1112-1114); Fernandez-Merino et al. (“Vitamin C Is an Ideal Substitute for Hydrazine in the Reduction of Graphene Oxide Suspensions,” 2010; ACS; Journal of Physical Chemistry C, Vol. 114, pp. 6426-6434); and Luo et al. (“Evaluation Criteria for Reduced Graphene Oxide,” 2011, ACS, The Journal of Physical Chemistry, Vol. 115, pp. 11327-11335). 
Applicants Claims
	Applicant claims a reduced graphene oxide-containing hydrogel comprising: (a) an alginate hydrogel and (b) reduced graphene oxide dispersed in the alginate hydrogel, as discussed above.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	Fan et al. teaches that hydrogels have unique properties that make them attractive for drug delivery systems, biomedical and tissue engineering, however most hydrogels suffer from lack of mechanical stability (p. 7433, col. 1, first paragraph). Fan et al. further teaches that hydrogels with improved mechanical performance including graphene oxide (GO) which is hydrophilic due to the oxygen-containing groups such as hydroxyl, epoxide and carboxyl (p. 7433, col. 1, second 
	Fan et al. further teaches dye adsorption of hydrogels using various dyes including both cationic (R6G, MB, MG, and BG) and anionic dyes (CA, MO, BR and RB) (p. 7434, §2.1; p. 7441, Table 2)(compare to instant Specification, p. 9, lines 20-23; [0051], as published. Fan et al. further teaches that “GO itself has a huge surface area, good chemical stability, and graphitized basal plane structure, allowing it to have strong π- π interactions with the aromatic moieties present in many organic molecule dyes.” (p. 7440, §3.1), and that “With addition of GO, the adsorption 
	Fan et al. teaches “The mechanically strong GO/SA/PAM ternary nanocomposite hydrogels can be expected to widen the applications in drug delivery systems and bioengineering.” (p. 7442, col. 1, lines 9-12).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Fan et al. is that Fan et al. does not expressly teach the graphene oxide is reduced graphene oxide (rGO), or the claimed properties of the rGO alginate hydrogel, specifically the claimed ratio of (ID/IG) and the claimed C/O elemental ratio.
	Liu et al. teaches a graphene nanosheets in drug delivery (title), in combination with gelatin as a reducing agent (abstract). Liu et al. further teaches that “the GNS is hydrophobic and tends to form agglomerates or even re-graphitized to graphite because of Van der Waals interaction and strong π-π stacking between the GNS. Therefore, the prevention of aggregation is of great importance because most of the GNS unique properties are only associated with individual sheets.” (p. 12034, 
	Liu et al. teaches reduced GNS by hydrothermal method with gelatin and using hydrazine hydrate without any stabilizer (p. 12035, §2.3). Liu et al. teaches loading doxorubicin (DOX) and rhodamine 6G (R6G) (p. 12036, §2.6 & 3.2).  
	Regarding the claimed he claimed ratio of (ID/IG) and the claimed C/O elemental ratio, the instant specification discloses that “The gel sample was immersed in 2 mg/mL aqueous solution of vitamin C at 37 °C for 1 h to prepare the reduced graphene oxide-containing hydrogel.” having the claimed properties. Liu et al. teaches that their reduce graphene oxide is prepared using a hydrothermal method with gelatin, and using hydrazine hydrate (p. 12035, §2.3), however Zhang et al. teaches an improved method for the reduction of graphene oxide by used of L-ascorbic acid (Vitamin C) which results in C-O FTIR peaks and increase in the D/G ratio (p. 1112, col. 2, lines 33-48). Particularly, Zhang et al. teaches that hydrazine has been successfully used as reducing agent for graphene oxide but is toxic and explosive, and teaches L-ascorbic acid (L-AA) as a mild reductant that is widely available and can be used to successfully reduce graphene oxide (p. 1112, col. 1). Zhang et al. teaches that “The reduction of the GO was conducted using L-AA was -1) of an aqueous dispersion of the GO under vigorous stirring.” (p. 1112, col. 2, lines 17-21). Zhang et al. does not teach using “2 mg/mL aqueous solution of vitamin C at 37 °C for 1 h”, however, they use a lower concentration at a lower temperature for a longer amount of time which one of ordinary skill in the chemical arts would have reasonably recognized as having the same result. The examiner cites Fernandez-Merino et al. as expressly teaching reduction of graphene oxide using ascorbic acid at various concentrations and showing that increased concentration results in a reduced reaction time (see whole document, particularly Table 1, samples V1-V4).
	Zhang et al. does not expressly teach the magnitude of the ratio of (ID/IG) determined by Raman spectroscopy or the magnitude of the C/O elemental ratio determined by XPS, in accordance with the instant claims, however given that the method that results in this property is suggested by the cited combination of references, particularly the use of L-AA in the reduction process, the burden of proof is properly shifted to applicants to provide evidence that the use of L-AA per the teachings of Zhang et al. in reducing graphene oxide in accordance with the teachings of Liu et al. would not have resulted in the claimed properties (MPEP §2112).
prima facie obvious to combine the hydrophilic graphene oxide with the hydrophilic alginate in aqueous solution in order to provide facile mixing of the these two components, and further to reduce the graphene oxide in situ after gelling the hydrogel in order to prevent/minimize aggregation of the hydrophobic reduce graphene oxide in the aqueous solution. Furthermore, the L-ascorbic acid reducing agent suggested by the Zhang et al., is a water soluble compound and therefore would have prima facie been compatible with an alginate hydrogel. Thus, it would have been prima facie obvious to produce the claimed alginate hydrogel which is hydrophilic including reduced graphene oxide which is hydrophobic by mixing the hydrophilic graphene oxide species with the hydrophilic species (alginate hydrogel precursors, gelling agent (calcium chloride), and citric acid) in order to provide the best possible mixing and dispersion of the reduced graphene oxide in the hydrogel matrix (see MPEP 2113 for more on Product-by-Process claims).
	Luo et al. teaches the criteria for evaluation of reduced graphene oxide (see whole document) and particularly that “the relative C/O atomic ratios of GO and RGO were calculated from the XPS spectra (by using ratio of area of the C(1s) peak to area of the O(1s) peak for better comparison (see Figure 4H). The changes of C/O 
	Luo et al. further teaches that the “The D/G ratio is a measure of the disorder in graphene, but how to quantify it is still a problem.” (p. 11330, col. 2, lines 38-39). And further that “When the reference value of 1.0 was used, we can find that the ID/IG ratios of GO and RGO are increasing, which means that the GO or RGO reduced by all present methods contains more defects.” (p. 11330, col. 2, last line through p. 11331, col. 1, line 3). Luo et al. further teaches the Raman spectra of GO and different methods of reduced RGO ID/IG ratios (Figure 5, A & B). Thus, the ID/IG ratio is linked to the method of reduction, and in the instant case the same reducing agent (L-AA) is suggested by the prior art and thus the ID/IG ratio would have also likely been the same. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an alginate-containing hydrogel including graphene oxide useful as a dye absorbent material and a drug delivery system, as taught by Fan et al., and further to reduce the graphene oxide in the presence of the hydrogel to prevent aggregation and improve the compatibility of the material with materials such as doxorubicin or rhodamine  6G having hydrophobic by forming strong π-π conjugation with the molecules, as taught by Liu et al., and further to utilize a lower toxicity reducing agent L-AA, as suggested by Zhang et al. and Fernandez-Merino et al., in order to ensure reduction of the graphene oxide and enhance the biocompatibility of the hydrogel composite, and to quantify the reduction by C/O ratios and the defect repair by the ID/IG ratio per Luo et al. in order to produce the best possible reduced graphene oxide in the hydrogel.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments:
	Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.
	Applicants argue that “the deficiencies of Cao, Zhang and Fernandez-Merino with respect to claim 11 were discussed above. Fan and Liu are not applied in a manner that attempts to make up for the above-identified deficiencies.” And “Thus, the cited references, Fan, Liu, Zhang, and Fernandez-Merino, also fail to disclose or teach, singly or in combination, the claimed features” (i) through (iii) (p. 10, last two paragraphs.
	The examiner has responded to Applicants “above-identified deficiencies”, herein above, which were not convincing for reasons discussed above.

Conclusion
	Claims 11 and 13-14 have been examined on the merits. Claims 11, 13 and 14 are rejected under 35 U.S.C. 103. No claims are allowed at this time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619